Citation Nr: 1015296	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  09-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent disabling for the period from September 6, 2001, to 
October 28, 2002, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 70 
percent disabling from October 28, 2002, for PTSD.

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

In a March 2009 rating decision, the RO assigned the Veteran 
evaluations for PTSD of 50 percent disabling for the period 
from September 6, 2001 to October 28, 2002 and 70 percent 
disabling from October 28, 2002.  Because the increase in the 
evaluation of the Veteran's PTSD disability does not 
represent the maximum rating available, the Veteran's claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The issue of entitlement to service connection for an arm 
rash, to include as due to exposure to herbicides, has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  From September 6, 2001, to October 28, 2002, the 
Veteran's PTSD was not manifested by occupational and social 
impairment with deficiencies in most areas.

2.  From October 28, 2002, the Veteran's PTSD was not 
manifested by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
disabling for the period from September 6, 2001, to October 
28, 2002, for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 
4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an evaluation in excess of 70 percent 
disabling from October 28, 2002, for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.126, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Notification of the aforementioned matters was not provided 
to the Veteran prior to the initial AOJ decision in this 
matter or at any time thereafter.  He was, however, granted 
service connection for PTSD and assigned an initial 
disability rating and effective date in a February 2007 RO 
rating decision.  As his claim was more than substantiated in 
that it was proven, the purpose that notice is intended to 
serve has been fulfilled and no additional notice is 
required.  Dingess, 19 Vet. App. at 490-91.  Further, the 
defect in the Veteran not having received notice was not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and other 
pertinent treatment records as well as providing a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

VA has obtained the Veteran's service treatment records, VA 
outpatient treatment records, and pertinent private treatment 
records from Dr. R.S.  The Veteran was afforded VA medical 
examinations in October 2002, April 2007, and January 2009.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
the Board finds that all necessary development has been 
accomplished, and no further assistance to the Veteran is 
required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

A.  The Law

The Veteran seeks higher initial evaluations for PTSD.  
Service connection for this disability was granted in a 
February 2007 Board decision.  At that time, the RO assigned 
a 30 percent disability rating effective September 10, 2001.  
This disability rating and effective date were confirmed in a 
November 2007 RO rating decision.  The Veteran perfected an 
appeal of this decision.  In March 2009, the RO issued a 
rating decision assigning him higher evaluations and an 
earlier effective date.  His PTSD was rated as 50 percent 
disabling for the period from September 6, 2001 to October 
28, 2002, and 70 percent disabling from October 28, 2002.  
The Veteran contends that this disability is of such severity 
that it warrants a continuous 100 percent evaluation.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate Diagnostic Codes identify various disabilities and 
the criteria for specific ratings for the disabilities.  The 
percentage ratings represent as far as practicably can be 
determined the average impairment in earning capacity due to 
a service-connected disability.  38 U.S.C.A. § 1155.  The 
evaluation assigned is determined by comparing the extent to 
which a Veteran's service-connected disability impairs his 
ability to function under the ordinary conditions of daily 
life, as demonstrated by the Veteran's symptomatology, with 
the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities 
must be reviewed in relation to their history.  38 C.F.R. § 
4.1.  Examination reports must be interpreted, and if 
necessary reconciled, into a consistent picture so that the 
evaluation rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  However, any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.

When an appeal arises from initially assigned ratings, as is 
the case here, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

The Veteran's service-connected PTSD is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this 
regulation, a 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due 
to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

These symptoms are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating."  Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  In adjudicating a claim for a higher 
evaluation, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect his 
level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994), p. 32).  GAF scores ranging from 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
from 31 to 40 indicate impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, Washington, DC, American 
Psychiatric Association, 1994.

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by GAF score or by 
words, is to be considered, but it is not determinative of 
the VA disability rating assigned.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that 
use of terminology such as "moderate" by VA examiners or 
other physicians, although an element of evidence to be 
considered by the Board, also is not dispositive.  Rather, 
all evidence must be evaluated in arriving at a percentage 
disability rating.  38 C.F.R. §§ 4.2, 4.6.

A.  The Facts

In January 2001, the Veteran sought treatment for insomnia, 
night sweats, and flashbacks from VA.  He noted that other 
symptoms, such as guilt and crying spells, were fairly well 
controlled by his medication regimen.  A psychiatric consult 
was requested.

At his psychiatric consultation in September 2001, the 
Veteran reported numerous psychiatric symptoms, such as 
nightmares, flashbacks, decreased concentration, 
hypervigilance, and avoidance of others, including his 
daughter.  The examining physician classified these symptoms 
as PTSD symptoms and scheduled the Veteran for a follow up 
appointment.

The Veteran's follow up appointment occurred in October 2001.  
In addition to the symptoms above, the Veteran complained of 
intrusive thoughts of Vietnam, bouts of irritability, and 
sometimes feeling emotionally numb.  He also admitted almost 
having committed suicide in 1998, but stated that he had been 
much better since.  The Veteran was diagnosed with PTSD and 
scheduled for counseling.

During his December 2001 counseling session, the Veteran 
reported having difficulty and feeling very anxious when he 
leaves his house.  In January 2002, he reported that the 
holidays were stressful.  He also reported that while he and 
his ex-wife usually fight constantly, he had had a good 
Christmas with her and his daughter.  In April 2002, the 
Veteran's counselor noted that he has "severe PTSD."  His 
affect was reactive and his mood euthymic in July 2002, but 
no PTSD symptomatology or suicidal or homicidal ideation was 
noted.  In October 2002, the Veteran was "doing much 
better."  Although his affect still was reactive, his mood 
was improved and he was not experiencing any suicidal or 
homicidal ideation.

VA received a letter from Dr. A.P., the Veteran's VA 
psychiatrist, dated in early October 2002.  Dr. A.P. 
indicated that the Veteran's "life has been severely 
affected by [his] PTSD."  As examples, he noted that the 
Veteran divorced in 1985 after 13 years of marriage, has had 
persistent difficulty sleeping, and has been known to become 
violent without provocation.

On October 28, 2002, the Veteran underwent a VA PTSD 
examination.  He was neatly dressed and groomed.  The Veteran 
complained of nightmares, flashbacks, increased startle 
response, getting angry easily, distrust of others, dislike 
of being around others including his daughter, paranoia, 
panic attacks, and hypervigilance.  He denied any suicidal or 
homicidal thoughts.  He indicated that he lived alone and had 
no close friends.  He also indicated that he resigned from 
his position with the fire department in 1997 after having a 
stroke.  Upon examination, the Veteran was alert and 
cooperative but in a "down" mood.  His affect was 
constricted.  His speech was coherent and he was oriented to 
person, place, and time.  With respect to long term, short 
term, and immediate memory, the Veteran remembered his date 
of birth, the name of the current and past three Presidents, 
and two of three objects after five minutes.  His judgment 
and insight were fair, but his thought processes were 
tangential and circumstantial.  Frequent suicidal ideation 
with no plans was noted, although no such ideation was 
present during the examination.  There was no evidence of 
obsessive or ritualistic behavior, hallucinations, or 
homicidal thoughts.  The Veteran exhibited adequate impulse 
control.  The examiner diagnosed the Veteran with chronic 
PTSD, assigned a GAF score of 50, and indicated that this 
score had been relatively constant over the past year.  The 
examiner also opined that the Veteran's PTSD symptoms cause 
significant distress and impairment in his social, 
occupational, and other areas of functioning.

VA treatment notes dated in February 2003 reveal that the 
Veteran reported feeling well.  His mood was euthymic, but 
his judgment and insight were good.  No active PTSD symptoms 
were present.  There also was no evidence of suicidal or 
homicidal ideation.  May 2003 VA treatment notes similarly 
reveal that the Veteran PTSD symptoms were "much improved."

At his February 2004 and August 2004 VA counseling sessions, 
the Veteran was alert, oriented, calm, and cooperative.  His 
mood was euthymic but he had a full range of affect.  The 
Veteran's speech was of normal rate and volume, coherent, and 
goal-oriented.  He did not display any psychotic symptoms or 
suicidal or homicidal ideation.

The Veteran submitted a statement in support of his claim in 
March 2007.  He indicated that he has a lot of nightmares and 
an increased startle response to loud noises such as feedback 
from speaker systems and thunderstorms.

In April 2007, the Veteran underwent another VA PTSD 
examination.  His appearance, hygiene, and behavior were 
appropriate.  The Veteran related to the examiner his usual 
symptoms.  Upon examination, the Veteran was oriented within 
normal limits.  His mood and affect were abnormal, as 
impaired impulse control, unprovoked irritability, and 
periods of violence caused him to feel depressed and 
experience decreased motivation.  His communication was 
within normal limits, although his speech was pressured when 
describing traumatic situations and intermittently abnormal.  
The Veteran's concentration and memory were within normal 
limits.  His thought processes were appropriate and his 
abstract thinking was normal.  His judgment was not impaired.  
There was no homicidal ideation, although the Veteran 
admitted having frequent thoughts of suicide.  No obsessional 
rituals or delusions were noted.  Occasional hallucinations, 
such as hearing voices when nobody is there, were noted but 
none were present at the examination.  Panic attacks at a 
rate of more than once per week also were noted.  The Veteran 
was diagnosed with PTSD and assigned a GAF score of 48.  The 
examiner characterized his condition as severe and opined 
that he has difficulty establishing and maintaining effective 
work/school and social relationships, difficulty maintaining 
effective family role functioning, and occasional 
interference in recreation or leisurely pursuits.  However, 
he opined that the Veteran does not have difficulty 
understanding commands or performing activities of daily 
living and does not appear to pose a threat to himself or 
others.

In his December 2007 notice of disagreement, the Veteran 
reported that he sleeps with a loaded gun, checks the 
perimeter of his house throughout the night, and looks out 
his windows nightly to make sure the Viet Cong are not 
getting inside.

The Veteran submitted another statement in support of his 
claim in January 2008 (incorrectly dated in January 2007).  
He indicated that he was not able to communicate well with 
the examiner who conducted his April 2007 VA PTSD 
examination.  He further indicated that he continues to 
experience a variety of PTSD symptoms and impairment as a 
result of these symptoms.

In February 2008, the Veteran once again sought treatment for 
his PTSD at the VA.  In addition to his usual PTSD symptoms, 
he complained of chronic suicidal thoughts.  While he had a 
plan, he stated that he could not go through with it.  Upon 
examination, he was alert, oriented, attentive, cooperative, 
and reasonable.  His mood was anxious and depressed and his 
affect was congruent with this mood.  His speech was of a 
normal rate and rhythm.  The Veteran's thought processes were 
coherent and normal.  There was no unusual thought content, 
such as delusions or obsessions.  Auditory hallucinations 
were baseline.  The Veteran's judgment and insight were good.  
He was diagnosed with PTSD and recurrent major depression and 
assigned a GAF score of 50.  The Veteran was referred for VA 
counseling after it was determined that his last session had 
occurred in 2004.

In July 2008, the Veteran notified VA that his counseling had 
never been scheduled.  He reported that he was feeling better 
but still experiencing symptoms of PTSD.  He denied being 
suicidal and was not psychotic.  His counseling referral was 
resubmitted.

The Veteran's counseling intake was conducted in August 2008.  
He complained of his usual symptoms as well as having lost 
interest in things he used to enjoy and having intermittent 
hallucinations.  After receiving a diagnosis of prolonged 
PTSD, the Veteran was scheduled for counseling.

During his VA counseling session in October 2008, the Veteran 
reported that he was a little worse.  He indicated that he 
was having panic attacks about twice per week.  In November 
2008, the Veteran reported feeling about the same.  His GAF 
score was 55.  In December 2008, the Veteran reported feeling 
suicidal the day after Thanksgiving.  He stated that he drove 
to the emergency room but left before seeing a doctor because 
he felt better after praying.

The Veteran underwent a third VA PTSD examination in January 
2009.  His appearance, hygiene, and behavior were 
appropriate.  The Veteran related to the examiner his usual 
symptoms and reported a quick temper and panic attacks five 
to six times per week.  He indicated that he avoids all but 
the simplest social interactions with direct family members 
but that his relationship with his daughter was good.  Upon 
examination, the Veteran was oriented within normal limits.  
His affect was flattened and his mood was anxious and 
depressed.  His communication and speech were within normal 
limits.  The Veteran's concentration was poor but his memory 
was within normal limits.  His thought processes were 
appropriate and his abstract thinking was normal.  He was 
able to understand directions.  The Veteran's judgment was 
not impaired.  There was no evidence of obsessional rituals, 
delusions, or homicidal ideation.  Suicidal ideation in his 
past and panic attacks at a rate of more than once per week 
were noted.  No hallucinations were present during the 
examination, although the Veteran was noted to have heard 
people calling his name and calling for help occasionally in 
the past.  He was diagnosed with PTSD and assigned a GAF 
score of 52.  The examiner opined that the Veteran has 
difficulty maintaining effective family role functioning, is 
unable to establish and maintain effective work/school and 
social relationships or perform recreation or leisurely 
pursuits, and is intermittently unable to perform activities 
of daily living although he can provide self-care.  However, 
he opined that the Veteran understands commands and does not 
appear to pose any risk to himself or others.

VA treatment records dated in January and February 2009 note 
the Veteran's continued counseling sessions for his PTSD.  In 
March 2009, the Veteran appeared for his counseling session 
dressed casually.  He had good hygiene and grooming.  He was 
alert, calm, cooperative, and had good eye contact.  His 
affect was appropriate but his mood was slightly anxious.  
The Veteran's speech was slightly slurred.  His memory was 
grossly intact and his thought process was clear, coherent, 
and goal-oriented.  His thought content was within normal 
limits, with no delusions and no active suicidal or homicidal 
ideation.  The Veteran's insight and judgment were good.  His 
impulse control was described variously as good, fair, and 
poor.

In November 2009, the Veteran submitted a statement in 
support of his claim.  He indicated that he sometimes goes 
days without bathing, has panic attacks at least once each 
day and sometimes as many as two or three per day, and still 
gets depressed.

C.  Analysis

1.  Period from September 6, 2001, to October 28, 2002

In light of the evidence, the Board finds that the Veteran's 
PTSD does not warrant an evaluation in excess of 50 percent 
disabling for the period from September 6, 2001, to October 
28, 2002.  There is no evidence that the Veteran engaged in 
obsessional rituals which interfered with his routine 
activities during this timeframe.  There also is no evidence 
that he suffered from spatial disorientation or from near 
continuous panic or depression affecting his ability to 
function independently, appropriately, and effectively.  The 
Veteran's treatment records do not reveal that he neglected 
his personal appearance and hygiene.  His speech was not 
noted to be intermittently illogical, obscure, or irrelevant.  
While the Veteran admitted that he almost committed suicide 
in 1998, the evidence does not show that he manifested 
suicidal ideation during the period at issue.  Indeed, in VA 
treatment records dated in July 2002 and October 2002, he 
indicated that he was not experiencing any such thoughts.

The Board acknowledges that the Veteran's PTSD prior to 
October 28, 2002, manifested some of the symptoms for a 70 
percent disability rating.  The Veteran was unable to 
establish and maintain effective relationships, as evidenced 
by his avoidance of others, including his daughter, divorce 
in 1985 after 13 years of marriage, and constant fighting 
with his ex-wife.  The Veteran also experienced difficulty in 
adapting to stressful circumstances.  For example, in 
addition to fighting constantly when coming into contact with 
his ex-wife, he reported having difficulty and feeling very 
anxious when he leaves his house.  With respect to impaired 
impulse control (such as unprovoked irritability with periods 
of violence), the Veteran reported irritability and Dr. A.P. 
mentioned in his letter that the Veteran has been known to 
become violent without provocation.

The Board also acknowledges that the Veteran's VA treatment 
care providers characterized his PTSD and the effect this 
disability had on his life as "severe" both in April 2002 
and October 2002.

Despite these acknowledgements, the Board finds that the PTSD 
symptoms experienced by the Veteran from September 6, 2001, 
to October 28, 2002, are most similar to those contemplated 
by the criteria for a 50 percent disability rating.  The 
evidence that the Veteran's PTSD is "severe" and manifests 
some symptoms for a 70 percent disability rating is 
outweighed by the evidence that his condition does not 
manifest other symptoms for such a rating.  Additionally, the 
Veteran's GAF score during this period reflects a level of 
functioning greater than a 70 percent disability rating 
contemplates.  The examiner who conducted his October 28, 
2002, VA PTSD examination opined that the Veteran's GAF score 
of 50 had been relatively constant for the previous year.  
This score is indicative of serious symptoms or serious 
difficulty in social or occupational functioning akin to the 
criteria for the assigned 50 percent rating.

Consideration has been given to whether staged ratings are 
appropriate.  Such ratings are not warranted in this case, as 
the Board finds that the Veteran's PTSD for the period from 
September 6, 2001, to October 28, 2002, was continuously 50 
percent disabling.  The preponderance of the evidence 
therefore is against the claim for an evaluation greater than 
50 percent during this period, and the benefit of the doubt 
rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  From October 28, 2002

The Board also finds that the Veteran's PTSD does not warrant 
an evaluation in excess of 70 percent disabling from October 
28, 2002.  There is no evidence that the Veteran engaged in 
grossly inappropriate behavior.  His behavior was appropriate 
at both his April 2007 and January 2009 VA PTSD examinations.  
The evidence also does not demonstrate that the Veteran had 
memory loss for his name or occupation or the names of close 
relatives.  Indeed, his memory was noted to be normal during 
each of his three VA PTSD examinations and grossly intact in 
March 2009.  The Veteran was oriented as to time and place at 
all times with the exception of incorrectly dating the year 
of his January 2008 statement.  Although the Veteran 
experienced tangential and circumstantial thought processes 
in October 2002, his thought processes and communication were 
otherwise described as being appropriate, coherent, and 
within normal limits.  He therefore did not suffer from gross 
impairment of thought processes or communication.  The 
Veteran's treatment records do not reveal that he suffered 
from  persistent delusions or hallucinations.  Delusions were 
not noted at any time in these treatment records.  Auditory 
hallucinations were noted from April 2007 onward, but were 
consistently characterized only as occasional.  Suicidal 
ideation similarly was noted in April 2007.  However, the 
Veteran inconsistently reported and denied such ideation 
thereafter, and the examiners who conducted his April 2007 
and January 2009 examinations opined that he did not appear 
to pose a threat to himself and others.  Finally, while the 
examiner who conducted the January 2009 examination also 
opined that the Veteran is intermittently unable to perform 
activities of daily living and the Veteran reported that he 
sometimes goes days without bathing, this manifestation of 
his PTSD was not reflected in the record on any other 
occasion.

In addition, the Veteran's GAF scores do not reflect a level 
of functioning greater than the assigned 70 percent 
disability rating contemplates.  He was assigned a GAF score 
of 50 in October 2002, 48 in April 2007, 50 in February 2008, 
55 in November 2008, and 52 in January 2009.  These scores 
are not reflective of the severity of symptoms detailed in 
the criteria for the assignment of the next higher 100 
percent rating.

Consideration has been given to whether staged ratings are 
appropriate.  Such ratings are not warranted in this case, as 
the Board finds that the Veteran's PTSD continuously has been 
70 percent disabling since October 28, 2002.  The 
preponderance of the evidence therefore is against the claim 
for an evaluation greater than 70 percent for any portion of 
the period from this date to present, and the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

3.  Extraschedular Rating

The above determinations continuing the Veteran's 50 percent 
disability evaluation for the period from September 6, 2001, 
to October 28, 2002, and 70 percent disability evaluation 
from this latter date are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  The 
Board notes that there is no showing that the Veteran's PTSD 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of a compensable evaluation on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b).  Neither the 
Veteran nor his representative has identified any compelling 
exceptional or unusual disability factors.  The evidence of 
record also does not suggest any such factors.  In this 
regard, the Board observes that there is no showing that the 
Veteran's PTSD has manifested symptoms not contemplated by 
the above referenced General Rating Formula.  There also is 
no showing that his PTSD has resulted in marked interference 
with employment.  The Board acknowledges that the Veteran has 
not worked since 1997.  He attributed his unemployment, 
however, to a stroke he suffered then rather than his PTSD 
during his October 2002 VA examination.  Finally, there is no 
showing that the Veteran's PTSD has required frequent, let 
alone any, periods of hospitalization.  In the absence of 
evidence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  
Remanding this claim to the RO for referral to and assignment 
of an extraschedular rating by the Under Secretary for 
Benefits or Director of the Compensation and Pension Service 
thus is not necessary.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial disability rating in excess of 50 percent for the 
period from September 6, 2001, to October 28, 2002, for PTSD 
is denied.

An initial disability rating in excess of 70 percent from 
October 28, 2002, for PTSD is denied.


REMAND

Although the Board sincerely regrets the additional delay, 
the Veteran's claim of entitlement to service connection for 
hypertension must be remanded for additional development.  
Such remand is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claim so that he is 
afforded every possible consideration.

As noted above, VA has a duty to assist the Veteran in the 
development of his claim.  This duty includes providing a 
medical examination or obtaining a medical opinion when 
necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009).  A medical examination and/or 
medical opinion is necessary when there is:  (1) competent 
evidence that the Veteran has a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that he suffered an event, injury or 
disease in service or manifested certain diseases during an 
applicable presumption period; (3) an indication the current 
disability or symptoms may be associated with service or with 
another service-connected disability; and (4) insufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
see also Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Service treatment records do not reveal that the Veteran ever 
complained of, sought treatment for, or was diagnosed with 
hypertension.  Upon his separation from service, no 
abnormality was noted with respect to the Veteran's blood 
pressure.

Treatment records from the West Georgia Medical Center and 
the Roosevelt Warm Spring Institute for Rehabilitation reveal 
that the Veteran was diagnosed with hypertension and high 
blood pressure in August 1997.  As noted above, he was 
diagnosed with PTSD in October 2001.

The Veteran reported that his blood pressure becomes elevated 
each time he gets stressed in a May 2002 psychiatric 
treatment note.  In a letter dated in February 2007, Dr. R.S. 
indicated that the Veteran has had problems in the past with 
sudden marked increases in his blood pressure, specifically 
when he has flashbacks regarding his military service.  Dr. 
R.S. then stated that although the Veteran was not diagnosed 
with PTSD until later, "consideration should be given to his 
PTSD and the possible relationship of that problem to his 
history of seizure and stroke with poorly controlled 
hypertension in 1997."  The examiner who conducted the 
Veteran's April 2007 VA examination similarly noted that the 
Veteran's PTSD occasionally interferes with his physical 
health in that his blood pressure goes up when he is under 
stress.  An increase in the Veteran's blood pressure after 
discussing Vietnam was documented in an August 2008 VA 
psychiatric treatment record.

A review of the claims file reveals that to date, VA has 
neither afforded the Veteran a Compensation and Pension (C&P) 
examination nor solicited a medical opinion regarding his 
claim of entitlement to service connection for hypertension.  
In light of the above evidence, the Board finds that VA's 
duty to assist requires that the Veteran receive a medical 
examination and medical opinion for this condition.  The 
Veteran was diagnosed with high blood pressure and 
hypertension in August 1997.  While his service treatment 
records do not document that he experienced either of these 
health issues in service, he is service-connected for PTSD.  
Dr. R.S.'s February 2007 letter referenced a "possible 
relationship" between the Veteran's PTSD and his 
hypertension.  The Veteran's April 2007 VA examination and VA 
treatment records also suggest such a relationship.  As such, 
the Board has evidence of a potential nexus between the 
Veteran's hypertension and a service-connected disability but 
does not have sufficient competent medical evidence to render 
a decision in this regard.  A remand therefore is necessary 
to afford the Veteran a VA C&P examination and an opinion 
concerning the etiology of his hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall review the 
Veteran's claims file and undertake any 
additional development indicated, to 
include obtaining and associating with 
the claims file any additional 
pertinent records identified by the 
Veteran during the course of this 
remand.

2.  Then, the RO/AMC shall arrange for 
the Veteran to undergo an appropriate 
VA examination to determine the nature, 
extent, onset, and etiology of any 
hypertension found to be present.  The 
claims file shall be made available to 
and reviewed by the examiner, and the 
examiner shall note such review in an 
examination report.  All indicated 
studies deemed necessary shall be 
performed, and all findings shall be 
reported in detail.  The examiner shall 
comment on the Veteran's reports 
regarding the onset and continuity of 
his hypertension and describe the 
evidence of all symptomatology.  If 
hypertension is diagnosed, the examiner 
shall opine as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that the disorder 
is related to or had its onset during 
service, or is proximately caused by or 
permanently aggravated by a service-
connected PTSD.  In reaching this 
determination, comment must be made on 
the February 2007 letter from Dr. R.S., 
the April 2007 VA examination, and the 
August 2008 VA treatment record, each 
of which suggests a potential 
relationship between the Veteran's PTSD 
and his hypertension.  The rationale 
for all opinions expressed shall be 
provided in a legible report.

3.  The RO/AMC then will readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative shall be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


